

117 HRES 334 IH: Commemorating the centennial anniversary of the New Jersey State Police Department’s founding.
U.S. House of Representatives
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 334IN THE HOUSE OF REPRESENTATIVESApril 20, 2021Mr. Pascrell (for himself, Mr. Pallone, Mr. Sires, Mr. Payne, Mr. Norcross, Mrs. Watson Coleman, Mr. Gottheimer, Mr. Malinowski, Ms. Sherrill, Mr. Kim of New Jersey, and Mr. Van Drew) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCommemorating the centennial anniversary of the New Jersey State Police Department’s founding.Whereas 2021 marks the centennial anniversary of the New Jersey State Police Department’s founding;Whereas, on March 29, 1921, New Jersey Senate Bill 74, known simply as the State Police Bill, introduced by Senator Clarence I. Case, was signed into law;Whereas, on July 1, 1921, Herbert Norman Schwarzkopf, a graduate of the United States Military Academy at West Point, was appointed as the first Superintendent of the State Police by Governor Edward I. Edwards;Whereas, on December 1, 1921, the first class of State troopers were administered the oath of office and on December 5, 1921, in a blinding snowstorm, started out on horseback and motorcycle to their posts throughout the State;Whereas, in 1932, the State Police garnered national recognition for their work in solving the Lindbergh kidnapping case, which involved the diligent efforts of every officer on the force and to this day is celebrated as one of the great policing accomplishments of the past century;Whereas Colonel Schwarzkopf served commendably at the helm of the State Police for 15 years, leaving the force in 1936;Whereas Colonel Schwarzkopf’s sincere belief that the mission of the State Police must go beyond enforcement to include prevention, education, and engagement holds true to the community-focused ethos of the State Police today;Whereas the 1940s saw the State Police serve commendably protecting the home front during World War II and playing a major role in providing disaster aid in the wake of the 1944 Great Atlantic Hurricane;Whereas the State Police greatly expanded throughout the 1950s, with the grand opening of the New Jersey Turnpike and Garden State Parkway requiring additional troopers to patrol the highways;Whereas the 1960s saw a new focus on training and professionalism within the State Police that still holds true to the high standards of the force today, with prospective troopers completing a 12-week preservice course, an 8-week probationary period under direction of trooper-coaches, and a 2-week in-service training session before entering the force;Whereas, during the 1960s, the State Police were tasked with two of the largest security details in the past century, successfully providing protection for the 1964 Democratic National Convention in Atlantic City and the Summit Conference in Glassboro between President Lyndon B. Johnson and Premier Aleksei N. Kosygin of the Soviet Union;Whereas as the State Police marked their 50th anniversary, the force continued to modernize throughout the 1970s with new rigorous training requirements at the State Police Academy and the establishment of the Corruption Control Unit to combat State corruption and the Division of Gaming Enforcement with the advent of casino gaming in 1979;Whereas, during the fall of 1979, the State Police embarked on a new program to recruit, select, and train an all-female class in an effort to increase the number of women in the force, and in June of 1980, 30 women graduated from the first all-female State Police class;Whereas the State Police embarked on their largest and most extensive operation in history during Liberty Week in 1986, as 1,240 troopers successfully provided protection for 9 days of events to celebrate the 100th anniversary of the Statute of Liberty;Whereas the 1990s saw the State Police successfully provide protection for the 1994 World Cup soccer games and Pope John Paul II’s visit to north New Jersey in 1995, both of which were hosted at Giants Stadium in East Rutherford;Whereas the State Police continued to modernize throughout the 1990s, including with the establishment of a statewide 9–1–1 emergency telephone system, the establishment of a state-of-the-art fingerprint identification system, and new educational and training requirements for troopers;Whereas the 2000s saw the State Police respond valiantly to the September 11th terrorist attacks, putting themselves in harm’s way at Ground Zero, and providing urgent aid and assistance during two of the most serious natural disasters in our Nation’s history, Hurricane Katrina in 2005 and Superstorm Sandy in 2012;Whereas the State Police has served venerably on the frontlines protecting our communities throughout the COVID–19 pandemic;Whereas, over the past century, 75 State troopers have made the ultimate sacrifice in service of their communities; andWhereas the more than 4,000 enlisted and civilian members of the State Police serve with integrity and professionalism, embodying the ethos of the force to protect, preserve, and safeguard the constitutional and civil rights of all citizens through impartial, courteous, and community-focused law enforcement: Now, therefore, be itThat the House of Representatives honors and recognizes the integrity and professionalism of the New Jersey State Police throughout 100 years of service and dedication to the citizens of New Jersey.